                 Case 6:21-cv-00162-ADA-JCM Document 12 Filed 03/17/21 Page 1 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the

                                                     Western District of Texas
                                                 __________              __________

JEREMY BRAVO, LINDSEY NGUYEN, “P.P.”,                             )
AND “D.D.,” for themselves and as class                           )
representatives,                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No.
                                                                  )
  NANCY PELOSI, MITCH McCONNELL, CHUCK
                                                                  )
    SCHUMER, MARK ZUCKERBERG, BRAD
 RAFFENSPERGER, ALL MEMBERS OF THE 117th
                                                                  )
 U.S. Congress, ALL 50 STATE GOVERNORS AND                        )
            SEC. OF STATE,, ET AL                                 )
                           Defendant(s)                           )
                                                                 Text
                                                 SUMMONS IN A CIVIL ACTION
                                       Mark Zuckerberg
To: (Defendant’s name and address) Facebook
                                       1 Hacker Way
                                       Menlo Park, CA 94025




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Paul M. Davis
                                       Paul M. Davis & Associates, P.C.
                                       3245 Main St., Suite 235, #377
                                       Frisco, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                       Signature of Clerk or Deputy Clerk
                   Case 6:21-cv-00162-ADA-JCM Document 12 Filed 03/17/21 Page 2 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                            ; or

               Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                 Case 6:21-cv-00162-ADA-JCM Document 12 Filed 03/17/21 Page 3 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the

                                                     Western District of Texas
                                                 __________              __________

JEREMY BRAVO, LINDSEY NGUYEN, “P.P.”,                             )
AND “D.D.,” for themselves and as class                           )
representatives,                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No.
                                                                  )
  NANCY PELOSI, MITCH McCONNELL, CHUCK
                                                                  )
    SCHUMER, MARK ZUCKERBERG, BRAD
 RAFFENSPERGER, ALL MEMBERS OF THE 117th
                                                                  )
 U.S. Congress, ALL 50 STATE GOVERNORS AND                        )
            SEC. OF STATE,, ET AL                                 )
                           Defendant(s)                           )
                                                                 Text
                                                 SUMMONS IN A CIVIL ACTION
                                       Brad Raffensperger
To: (Defendant’s name and address) Secretary of State of Georgia
                                       214 State Capitol
                                       Atlanta, Georgia 30334




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Paul M. Davis
                                       Paul M. Davis & Associates, P.C.
                                       3245 Main St., Suite 235, #377
                                       Frisco, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                       Signature of Clerk or Deputy Clerk
                   Case 6:21-cv-00162-ADA-JCM Document 12 Filed 03/17/21 Page 4 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                            ; or

               Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                 Case 6:21-cv-00162-ADA-JCM Document 12 Filed 03/17/21 Page 5 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the

                                                     Western District of Texas
                                                 __________              __________

JEREMY BRAVO, LINDSEY NGUYEN, “P.P.”,                                )
AND “D.D.,” for themselves and as class                              )
representatives,                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                         Civil Action No.
                                                                     )
  NANCY PELOSI, MITCH McCONNELL, CHUCK
                                                                     )
    SCHUMER, MARK ZUCKERBERG, BRAD
 RAFFENSPERGER, ALL MEMBERS OF THE 117th
                                                                     )
 U.S. Congress, ALL 50 STATE GOVERNORS AND                           )
            SEC. OF STATE,, ET AL                                    )
                           Defendant(s)                              )
                                                                    Text
                                                 SUMMONS IN A CIVIL ACTION
                                       Jack Dorsey
To: (Defendant’s name and address) Twitter
                                       1355 Market St., Suite 900
                                       San Francisco, CA 94103




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Paul M. Davis
                                       Paul M. Davis & Associates, P.C.
                                       3245 Main St., Suite 235, #377
                                       Frisco, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                   Case 6:21-cv-00162-ADA-JCM Document 12 Filed 03/17/21 Page 6 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                            ; or

               Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                 Case 6:21-cv-00162-ADA-JCM Document 12 Filed 03/17/21 Page 7 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the

                                                     Western District of Texas
                                                 __________              __________

JEREMY BRAVO, LINDSEY NGUYEN, “P.P.”,                               )
AND “D.D.,” for themselves and as class                             )
representatives,                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No.
                                                                    )
  NANCY PELOSI, MITCH McCONNELL, CHUCK
                                                                    )
    SCHUMER, MARK ZUCKERBERG, BRAD
 RAFFENSPERGER, ALL MEMBERS OF THE 117th
                                                                    )
 U.S. Congress, ALL 50 STATE GOVERNORS AND                          )
            SEC. OF STATE,, ET AL                                   )
                           Defendant(s)                             )
                                                                   Text
                                                 SUMMONS IN A CIVIL ACTION
                                       Democratic Senatorial Campaign Committee
To: (Defendant’s name and address) c/o CT Corporation System
                                       1999 Bryan St., Ste. 900
                                       Dallas, TX 75201-3136




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Paul M. Davis
                                       Paul M. Davis & Associates, P.C.
                                       3245 Main St., Suite 235, #377
                                       Frisco, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                   Case 6:21-cv-00162-ADA-JCM Document 12 Filed 03/17/21 Page 8 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                            ; or

               Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                 Case 6:21-cv-00162-ADA-JCM Document 12 Filed 03/17/21 Page 9 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the

                                                     Western District of Texas
                                                 __________              __________

JEREMY BRAVO, LINDSEY NGUYEN, “P.P.”,                               )
AND “D.D.,” for themselves and as class                             )
representatives,                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No.
                                                                    )
  NANCY PELOSI, MITCH McCONNELL, CHUCK
                                                                    )
    SCHUMER, MARK ZUCKERBERG, BRAD
 RAFFENSPERGER, ALL MEMBERS OF THE 117th
                                                                    )
 U.S. Congress, ALL 50 STATE GOVERNORS AND                          )
            SEC. OF STATE,, ET AL                                   )
                           Defendant(s)                             )
                                                                   Text
                                                 SUMMONS IN A CIVIL ACTION
                                       Democratic Congressional Campaign Committee
To: (Defendant’s name and address) c/o CT Corporation System
                                       1999 Bryan St., Ste. 900
                                       Dallas, TX 75201-3136




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Paul M. Davis
                                       Paul M. Davis & Associates, P.C.
                                       3245 Main St., Suite 235, #377
                                       Frisco, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00162-ADA-JCM Document 12 Filed 03/17/21 Page 10 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                            ; or

               Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                Case 6:21-cv-00162-ADA-JCM Document 12 Filed 03/17/21 Page 11 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the

                                                     Western District of Texas
                                                 __________              __________

JEREMY BRAVO, LINDSEY NGUYEN, “P.P.”,                             )
AND “D.D.,” for themselves and as class                           )
representatives,                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No.
                                                                  )
  NANCY PELOSI, MITCH McCONNELL, CHUCK
                                                                  )
    SCHUMER, MARK ZUCKERBERG, BRAD
 RAFFENSPERGER, ALL MEMBERS OF THE 117th
                                                                  )
 U.S. Congress, ALL 50 STATE GOVERNORS AND                        )
            SEC. OF STATE,, ET AL                                 )
                           Defendant(s)                           )
                                                                 Text
                                                 SUMMONS IN A CIVIL ACTION
                                       Republican National Committee
To: (Defendant’s name and address) 310 First St., S.E.
                                       Washington, D.C. 20003




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Paul M. Davis
                                       Paul M. Davis & Associates, P.C.
                                       3245 Main St., Suite 235, #377
                                       Frisco, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                       Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00162-ADA-JCM Document 12 Filed 03/17/21 Page 12 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                            ; or

               Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
